                                                                                             3/31/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
MELISSA KAYE,                                                  :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   18-CV-12137 (JPO) (JLC)
                                                               :
NEW YORK CITY HEALTH AND                                       :
HOSPITALS CORPORATION, et al,                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        It is HEREBY ORDERED as follows:

    1. The deadline for fact discovery is extended until June 15, 2020, on consent.

    2. Defendants are directed to respond to Plaintiff’s ongoing discovery issues by

        April 6, 2020.

        Moreover, the President of the United States has declared a national

emergency due to the spread of the COVID-19 virus, and the Centers for Disease

Control have noted that the best way to prevent illness is to minimize person-to-

person contact. In order to protect public health while promoting the "just, speedy,

and inexpensive determination of every action and proceeding," Fed. R. Civ. P. 1, it

is hereby ordered, pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), that all depositions

in this action may be taken via telephone, videoconference, or other remote means,

and may be recorded by any reliable audio or audiovisual means. This Order does

not dispense with the requirements set forth in Fed. R. Civ. P. 30(b)(5), including



                                                        1
the requirement that, unless the parties stipulate otherwise, the deposition be

"conducted before an officer appointed or designated under Rule 28," and that the

deponent be placed under oath by that officer. For avoidance of doubt, a deposition

will be deemed to have been conducted "before" an officer so long as that officer

attends the deposition via the same remote means (e.g., telephone conference call or

video conference) used to connect all other remote participants, and so long as all

participants (including the officer) can clearly hear and be heard by all other

participants.

      Nothing in this Order prevents the parties from seeking to further modify the

pretrial schedule in this action in light of the COVID-19 pandemic (or for any other

good cause). Prior to seeking such relief, the parties must, as always, meet and

confer (via remote means) in a good faith effort to reach agreement on how best to

fulfill the goals of Rule 1 while avoiding unnecessary health risks.

      SO ORDERED.

Dated: March 31, 2020
       New York, New York




                                          2
